          Case 1:19-mc-00058-BAH Document 16 Filed 06/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF REQUEST TO                   :
MAKE PUBLIC LIST OF                           :      Case No. 19-MC-00058 (BAH)
INVESTIGATIVE MATTERS                         :
RELATED TO SPECIAL COUNSEL’S                  :
INVESTIGATION                                 :

GOVERNMENT’S MOTION TO SUBMIT MATERIAL IN CAMERA AND EX PARTE

       The United States of America, by and through the United States Attorney for the District

of Columbia and the Department of Justice, National Security Division, files this motion to submit

materials in camera and ex parte. This is a miscellaneous matter concerning a request to make

public a list of matters related to the Special Counsel’s Office. The Court prepared sealed lists of

docket information, available only to the government, and directed the government to notify the

Court of any objections to releasing that information. As noted in the government’s status report,

the government objects to releasing certain information contained in those sealed lists and is

accordingly requesting that the Court add certain redactions before releasing those lists. In order

to communicate the requested redactions without revealing the very information that is at issue,

the government respectfully requests leave to file proposed redactions in camera and ex parte. The

government further requests permission to file a declaration, in camera and ex parte, explaining

the bases for these redactions, which concern law enforcement and intelligence interests. The

government is lodging with the Court the proposed redactions and declaration along with this

motion.
         Case 1:19-mc-00058-BAH Document 16 Filed 06/18/19 Page 2 of 2



                                                       Respectfully submitted,

JOHN C. DEMERS                                         JESSIE K. LIU
Assistant Attorney General for National Security       United States Attorney
                                                       DC Bar Number 472845

By: /s/                                            By: /s/
Sean Newell                                            T. Patrick Martin
Heather N. Alpino                                      Assistant United States Attorney
U.S. Department of Justice                             DC Bar Number 471965
National Security Division                             United States Attorney’s Office
950 Pennsylvania Ave. NW                               555 Fourth Street NW
Washington, DC 20530                                   Washington, D.C. 20530
(202) 233-0986                                         (202) 252-7732


Dated: June 18, 2019
